Name: Council Regulation (EEC) No 1253/89 of 3 May 1989 laying down special measures applicable to raw tobacco of certain varieties from the 1989, 1990 and 1991 harvests
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 11 . 5,89 Official Journal of the European Communities No L 129 /41 COUNCIL REGULATION (EEC) No 1253 /89 of 3 May 1989 laying down special measures applicable to raw tobacco of certain varieties from the 1989, 1990 and 1991 harvests THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco 0 ), as last amended by Regulation (EEC) No 1251 / 89 ( 2 ), and in particular the second subparagraph of Article 13 ( 8 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the Commission report provided for in Article 13 ( 1 ) of Regulation (EEC) No 727 /70 shows for the 1986 and 1987 harvests a marked increase in the quantities of the varieties Forchheimer Havanna , Mavra and Tsebelia taken over by the intervention agencies ; whereas these quantities are substantially in excess of the production quantities and percentage set by Regulation (EEC) No 1469 /70 (4 ), as last amended by Regulation (EEC) No 3805 / 87 ( 5 ) and with effect form the 1988 harvest by Regulation (EEC) No 2269/ 88 ( «): . Whereas it is necessary therefore to adopt special measures as provided for in Article 13 (4 ) of Regulation (EEC) No 727/70 , and in particular to reduce the intervention price for these varieties ; whereas in view of the need to rebalance the market the lower price should apply to a number of consecutive harvests , HAS ADOPTED THIS REGULATION: Article 1 The intervention price for tobacco of the 1989 , 1990 and 1991 harvests of the following varieties shall be reduced to 75 % of the corresponding norm price : No 11 Forchheimer Havanna li e, No 23 Tsebelia and No 24 Mavra . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES ( ») OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 2 ) See page 16 of this Official Journal , ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 98. ( 4 ) OJ No L 164 , 27 . 7 . 1970 , p. 35 . ( 5 ) OJ No L 357 , 19 . 12 . 1987 , p. 1 . ( «) OJ No L 199 , 26 . 7 . 1988 , p. 44 .